DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
Response to Amendment
Applicant's arguments received on 09/03/2021 in which claim 3 is amended, claim 3 is independent claim. Claims 1-2, 6-9, 11, 16 and 20-21 have been cancelled. Claims 3-5, 10, 12-15, 17-19 and 22 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Kanegae (US 2006/0114714 A1, hereinafter ‘Kanegae’).
Regarding Independent claim 3, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses a spin current magnetization rotational magnetoresistance effect element comprising:
a magnetoresistance effect element (201, [0080]) including, in order, a first ferromagnetic metal layer (110, [0050]) in which a direction of magnetization is fixed (see arrows 112.sub.A and 112.sub.B of layer 110, Fig. 1A-1B show a direction of magnetization is fixed, [0050 and 0053]), a nonmagnetic layer (130, [0055], (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0062])), a second ferromagnetic metal layer (120, [0050]) configured for a direction of magnetization to be changed (see arrows 112.sub.A and 112.sub.B of layer 120, Fig. 1A-1B show a direction of magnetization is can change), a diffusion prevention layer (140, cobalt (Co) and iron (Fe) [0056], Note: (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0131-0132]); and
a spin-orbit torque wiring (104, [0049]) on the magnetoresistance effect element (201, see Fig. 2) and joined to the cap layer (layer 105 made from e.g., copper, tungsten, titanium, tantalum, [0049]), wherein
the diffusion prevention layer (paragraph 0057 show “one or more” upper intermediary regions 150 to function as a diffusion barrier may be formed from, comprise, consist essentially of, or consist of a conductive material (e.g., one or more materials such as copper (Cu), tantalum (Ta), titanium (Ti), tungsten (W), ruthenium 
the at least one element (tungsten (W)) selected from a group consisting of a magnetic element and an element having an atomic number (i.e., the number of protons in the nucleus of an atom, which determines the chemical properties of an element and its place in the periodic table) equal to or higher than (tungsten (W) is present in a plane (Fig. 2 shown the plane of the magnetoresistance effect element) of the diffusion prevention layer (140)); and
the spin-orbit torque wiring (104) includes a nonmagnetic metal (element 104 is electrode comprising a metal such as tungsten (W) (tungsten is a nonmagnetic metal, a d block electron and having atomic number of 74, see periodic table)) having an atomic number of 39 or higher (tungsten having atomic number of 74 higher than atomic number of 39) having a d electron (tungsten is a d block electron and having atomic number of 74 higher than atomic number of 39) or an f electron in an outer shell (i.e., outermost shell is known as the valence shell, and the electrons found in it are called valence electrons).
Sandhu does not clearly show
a cap layer;

However, paragraph 0057 show “one or more” upper intermediary regions 150 to function as a diffusion barrier may be formed from, comprise, consist essentially of, or consist of a conductive material (e.g., one or more materials such as copper (Cu), tantalum (Ta), titanium (Ti), tungsten (W), ruthenium (Ru), tantalum nitride (TaN), or titanium nitride Ta(N)). It would be obvious for person skill in the art to use “one or more” layer 150 as cap layer to cover and protect the magnetic cell core 201.
Therefore, the claimed limitation the cap layer and the cap layer has spin conductivity are meet (i.e., “one or more” layers 150 is one used for as cap layer, and another the layers 150 include copper (Cu) is a material has spin conductivity) (see in light as applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0018 and 0066]).
Sandhu does not explicitly disclose
a spin-orbit torque wiring (104) extending in a direction intersecting a lamination direction of the magnetoresistance effect element (201),
Kanegae’s Fig. 4 and 5 discloses a spin-orbit torque wiring (5, [0036]) extending in a direction intersecting (see Fig. 4 and 5) a lamination direction (see Fig. 4 and 5) of the magnetoresistance effect element (TMR element, [0036]),
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Kanegae to teachings of Sandhu such as substitution the wirring layer 5 extending in a direction intersecting a lamination direction of TMR element (Kanegae Fig. 4 and 5) of Kanegae to the spin-orbit torque wiring 102 (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been 
Regarding claim 4, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein 
the diffusion prevention layer (140) has at least one selected from a magnetic element and an element the material (Tungsten (W)) for having an atomic number (i.e., the number of protons in the nucleus of an atom, which determines the chemical properties of an element and its place in the periodic table) equal to or higher than (tungsten (W) having an atomic number (74, see the periodic table)) that of yttrium (Yttrium (Y) having an atomic number (39, see the periodic table).
Regarding claim 12, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein the spin-orbit torque wiring (104) includes a nonmagnetic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell (element 104 is electrode comprising a metal such as tungsten (W) (tungsten is a nonmagnetic metal, a d block electron and having atomic number of 74, see periodic table)) having an atomic number of 39 or higher (tungsten having atomic number of 74 higher than atomic number of 39) having a d electron (tungsten is a d block electron and having atomic number of 74 higher than atomic number of 39)).
Regarding claim 13, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to . 
Claims 5, 10, 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Kanegae (US 2006/0114714 A1, hereinafter ‘Kanegae’), and further in view of Pi (US 2015/0008547 A1, hereinafter ‘Pi’).
Regarding claim 5, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein
an atomic radius (atomic radius of Tungsten (W) is 139 pm (pecometer) = 0.139 nanometer) of an atom constituting the diffusion prevention layer (Note: see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0133 and 0136]).
Sandhu does not explicitly disclose 
a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius.
Pi’s Fig. 2 show a thickness of the diffusion prevention layer (the layer 19 containing the W, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm), [0048]) is equal to an atomic radius of Tungsten (W) is 137 (pecometer) = 0.137 nm.
The disclosed range of Pi is an overlapping range of the claimed invention.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness. Further, it is known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device.
It is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (pecometer) = 0.139 nm.
The specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 10, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 4, wherein 
an atomic radius (atomic radius of Tungsten (W) is 139 pm (pecometer) = 0.139 nanometer) of an atom constituting the diffusion prevention layer (Note: see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0133 and 0136]).
Sandhu does not explicitly disclose 
a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius.
Pi’s Fig. 2 show a thickness of the diffusion prevention layer (the layer 19 containing the W, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm), [0048]) is equal to an atomic radius of Tungsten (W) is 137 (pecometer) = 0.137 nm.
The disclosed range of Pi is an overlapping range of the claimed invention.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness. Further, it is known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device.
It is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (pecometer) = 0.139 nm.
The specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 14, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 5, wherein the spin-orbit torque wiring (104) includes a nonmagnetic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell (element 104 is electrode comprising a metal such as tungsten (W) (tungsten is a nonmagnetic metal, a d block electron and having atomic number of 74, see periodic table)) having an atomic number of 39 or higher (tungsten having atomic number of 74 higher than atomic number of 39) having a d electron (tungsten is a d block electron and having atomic number of 74 higher than atomic number of 39)).
Regarding claim 15, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 10, wherein the spin-orbit torque wiring (104) includes a nonmagnetic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell (element 104 is electrode comprising a metal such as tungsten (W) (tungsten is a nonmagnetic metal, a d block electron and having atomic number of 74, see periodic table)) having an atomic number of 39 or higher (tungsten having atomic number of 74 higher than atomic number of 39) having a d electron (tungsten is a d block electron and having atomic number of 74 higher than atomic number of 39)).
Regarding claim 22, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein 
an atomic radius (atomic radius of tungsten (W) is 139 pm (pecometer) = 0.139 nanometer) of an atom of the at least one element selected from a group consisting of a magnetic element (tungsten (W)) and an element having an atomic number equal to or higher than that of yttrium.
Sandhu does not explicitly disclose 
a thickness of the diffusion prevention layer is less than twice an atomic radius of the at least one element selected from a group consisting of a magnetic element (tungsten (W)),
Pi’s Fig. 2 show a thickness of the diffusion prevention layer (the layer 19 containing the W, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm), [0048]) is less than twice an atomic radius of the at least one element selected from a group consisting of a magnetic element (tungsten (W)) is 137 (pecometer) = 0.137 nm.
The disclosed range of Pi is an overlapping range of the claimed invention.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness. Further, it is known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device.
It is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (pecometer) = 0.139 nm.
The specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Kanegae (US 2006/0114714 A1, hereinafter ‘Kanegae’), and further in view of WU (US 2015/0213869 A1, hereinafter ‘Wu’).
Regarding claim 17, Sandhu and Kanegae disclose the spin current magnetization rotational magnetoresistance effect element according to claim 3, but does not teach wherein
the spin-orbit torque wiring is made of:
a pure spin current generation part made of a material that generates a pure spin current; and
a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and 
at least a part of the pure spin current generation part is in contact with the cap layer.
Wu’s Fig. 4A discloses
the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A, [0040]) is made of:
a pure spin current generation part made of a material that generates a pure spin current ([0036-0038], (see in light applicant’s own disclosure shown on paragraph 0065 and 0081-0082 and 0091-0099 produce pure spin current generation part. Notes: Pure spin current is phenomenon during which only magnetic information, not charge is transported. Usually this happens by interacting spins of electrons. The pure spin current is generated when the same number of upward spin electrons and downward spin electrons flow in opposite directions to each other); and
a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ·m) lower than electrical resistance (52.8 nΩ·m) of the pure spin current generation part (tungsten (W), [0036-0038]), and 
at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught. Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as replace the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the surface of cap layer 105 of spin current magnetization rotational magnetoresistance effect element (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.
Regarding claim 18, Sandhu and Kanegae disclose the spin current magnetization rotational magnetoresistance effect element according to claim 4, but does not teach wherein
the spin-orbit torque wiring is made of:
a pure spin current generation part made of a material that generates a pure spin current; and
a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and 
at least a part of the pure spin current generation part is in contact with the cap layer.
Wu’s Fig. 4A discloses
the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A, [0040]) is made of:
a pure spin current generation part made of a material that generates a pure spin current ([0036-0038], (see in light applicant’s own disclosure shown on paragraph 0065 and 0081-0082 and 0091-0099 produce pure spin current generation part); and
a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ·m) lower than electrical resistance (52.8 nΩ·m) of the pure spin current generation part (tungsten (W), [0036-0038]), and 
at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught. Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as replace the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the surface of cap layer 105 of spin current magnetization rotational magnetoresistance effect element (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Kanegae (US 2006/0114714 A1, hereinafter ‘Kanegae’) and Pi (US 2015/0008547 A1, hereinafter ‘Pi’), and further in view of WU (US 2015/0213869 A1, hereinafter ‘Wu’).
Regarding claim 19, Sandhu, Kanegae and Pi disclose the spin current magnetization rotational magnetoresistance effect element according to claim 5, but does not teach wherein
the spin-orbit torque wiring is made of:
a pure spin current generation part made of a material that generates a pure spin current; and
a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and 
at least a part of the pure spin current generation part is in contact with the cap layer.
Wu’s Fig. 4A discloses
the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A, [0040]) is made of:
a pure spin current generation part made of a material that generates a pure spin current ([0036-0038], (see in light applicant’s own disclosure shown on paragraph 0065 and 0081-0082 and 0091-0099 produce pure spin current generation part); and
a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ·m) lower than electrical resistance (52.8 nΩ·m) of the pure spin current generation part (tungsten (W), [0036-0038]), and 
at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught. Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as applied the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the top surface of cap layer 190 of spin current magnetization rotational magnetoresistance effect element Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.
Response to Arguments
Applicant’s arguments with respect to claims 3-5, 10, 12-15, 17-19 and 22 have been considered but are moot  because a new reference (Kanegae figures. 4 and 5) combination with prior art of record have been applied to remedy any argued deficiencies.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        



/LONG  LE/
Examiner, Art Unit 2815